El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Américo Rodríguez fué licitador en una subasta cele-brada para suministrar 1,600 contadores para agua al muni-cipio de Mayagüez en la que se adjudicó la buena pro a otro de los Imitadores, y estableció recurso de certiorari ante la Corte de Distrito de Mayagüez contra la Junta de Subasta y contra la asamblea municipal de dicüa ciudad con el fin de que fuese anulada esa subasta. La corte de distrito expidió el auto solicitado y después de examinar las actuaciones que tuvieron lugar para la misma declaró sin lugar la petición anulando el auto expedido, con impo-sición de costas al peticionario, quien interpuso esta apela-ción.
Pocos días antes del señalado para su vista en este tribunal nos presentó la parte apelada una moción para que no resolviésemos la apelación por carecer de finalidad prác-tica por cuanto la Asamblea Municipal de Mayagüez había anulado dicha subasta por otras razones independientes de las alegadas por el apelante, y presentó certificación li-brada por el secretario de dicho municipio creditiva de que había sido anulada esa subasta porque el Departamento del Interior le negó su aprobación por no habérsele sometido previamente las especificaciones y condiciones de ella. El apelante se opuso a esa moción alegando entre otras cosas que había sido condenado en costas.
Como hemos dicho al principio, Américo Rodríguez fué uno de los Imitadores en la subasta y al ser adjudicada la misma a otro concurrente a ella solicitó por medio de certiorari no sólo la nulidad de la adjudicación por entender que su oferta era más ventajosa pai*a el municipio sino también la nulidad de las actuaciones anteriores al acto de la subasta porque en la ordenanza acordándola no se ex-puso la naturaleza de la- operación especificando detallada-*339mente todos los requisitos que habían de llenarse y por no expresar el lugar donde se someterían los pliegos de propo-siciones, ni el sitio de la celebración de la subasta, ni la bora exacta de cerrarse las licitaciones, ni la de abrirse los pliegos de proposiciones y por no bacer especificación clara de cómo ban de ser las cajas de los contadores ni respecto a su instalación: pero como el peticionario no alega que por virtud de las irregularidades que expone anteriores a la adjudicación de la subasta sufrió perjuicio alguno él o la comunidad, dijo bien la corte inferior que está impedido de ataeatar los procedimientos por irregularidades que pu-dieran existir y a las cuales voluntariamente renunció al tomar parte en la subasta y por las cuales no sufrió perjui-cio alguno que afectase su derecho o condición de licitador.
El otro motivo del certiorari se funda en no haber otorgado la Junta de Subasta la buena pro a los contadores “Niagara” que ofreció el peticionario y sí a los “Hersey” ofrecidos por el licitador Bermúdez Hermanos, cuando aquéllos son de mejor o igual calidad y de más bajo precio que los “Hersey,” perjudicando así los intereses de la comunidad y al peticionario.
La sección 7'* de la ordenanza en cuestión dice que la Junta de Subasta al resolver acerca de las proposiciones que reciba no lo hará ajustándose al precio solamente y que deberá considerar la calidad y cualquier otra circunstancia beneficiosa a. los fines e intereses del municipio; sección que está de acuerdo con la Ley Municipal, que en el cuarto pá-rrafo del artículo 39 dispone que al adjudicarse el contrato al mejor postor se tendrá en cuenta no solamente el mon-tante de la oferta sino todas las condiciones y circunstan-cias que, por su naturaleza, bagan más beneficiosa la pro-posición. Por consiguiente, la facultad de adjudicar la buena pro en esa subasta es discrecional y los tribunales no tienen acción en tal asunto a menos que baya un abuso ma-*340nifiesto de esa facultad discrecional; y aunque el apelante alegó en su petición que bubo abuso de esa facultad discre-cional, no creemos que tal cosa surja por sí misma del he-cho de haber adjudicado la buena pro en la subasta al con-tador “Hersey,” de Bermúdez Hermanos, por ser $3.60 más caro que el “Niagara” ofrecido por el apelante, con una diferencia total en contra del municipio de $5,670, y porque según el informe que a la Junta de Subasta rindió el Director de Obras Públicas Municipales de aquella ciu-dad, de los contadores “Niagara,” “Badger,” “Neptuno,” “Nash,” y “Hersey” que podían ser admitidos, de los cua-tro primeros, después de desmontarlos y estudiarlos, le llamó su atención por su calidad y construcción interior el conta-dor “Nash” por lo que sugirió que si la junta no se deci-día por comprar el más barato, el “Niagara,” que a su en-tender no puede competir con los dos restantes, sólo cabía una comparación entre el “Nash” y el “Hersey,” que es $1.03 más caro que el “Nash” y valdría la pena esa dife-rencia por ser el último un contador probado satisfactoria-mente en esta isla por trece años: apareciendo además de dicho informe que el promedio de servicio en esta Isla del contador “Niagara” es de seis años. Después de ese in-forme, la Junta de Subasta otorgó la buena pro al contador “Hersey” y ese acuerdo fué ratificado por la asamblea municipal.
En vista de lo expuesto no resulta justificado que hubo abuso de discreción al no conceder la buena pro de la su-basta al contador que ofreció el apelante, y no se hace ne-cesario resolver si la adjudicación de la subasta debió ser aprobada o no por el Comisionado del Interior porque tal cuestión no le afecta al apelante por haber sido rechazada su proposición.

La sentencia apelada debe ser confirmada.

El Juez Asociado Señor Hutchison no intervino.